Donald Paquette, the petitioner, appeals under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief under G. L. c. 211, § 3, by a single justice of this court. We have reviewed the many claims made by the petitioner in his request to the single justice for relief and in his memorandum filed under rule 2:21. We assume, without deciding, that the petitioner has, as rule 2:21 (1) requires, sought relief from a challenged interlocutory ruling in the trial court; and, we conclude that he has not, as rule 2:21 (2) requires, “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.”

Judgment affirmed.